Citation Nr: 1438292	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-15 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart disability.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnagor, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to December 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2012, the Board sent the claims files to an independent medical expert for review and a medical opinion.  The requested opinion was received in May 2012.  A copy of the opinion was thereafter sent to the Veteran and his representative, and they were afforded 60 days to respond.  Additional argument was received from the Veteran's attorney in June 2012.

In August 2012, the Board issued a decision which, in pertinent part, denied the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for a heart disability and for a kidney tumor.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In November 2012, the Court granted a joint motion of the parties and remanded the case to the Board for action in compliance with the joint motion.

In October 2013, the Board sent the claims files to an independent medical expert for review and a medical opinion.  The requested opinion was received later that same month.  A copy of the opinion was thereafter sent to the Veteran and his representative, and they were afforded 60 days to respond.  Additional argument was received from the Veteran's attorney in March 2014.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  The Veteran's heart disability, diagnosed as coronary artery disease, was chronically worsened as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

2.  In a May 2014 letter, the Veteran, through his representative, requested a withdrawal of his appeal concerning the issue of entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a heart disability, diagnosed as coronary artery disease, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for withdrawal of the appeal concerning the issue of entitlement to compensation under 38 U.S.C. § 1151 for a kidney tumor have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation for Heart Disability

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that his heart disability was caused by or chronically worsened as a result of inhalation of particulate matter through a contaminated oxygen delivery system provided by VA.

Since 1996, the Veteran has been on various levels of VA-prescribed oxygen therapy.  An August 1997 VA treatment report notes that he had been visited by the home O2 therapist.  A November 1999 private treatment report notes that he had been using Proventil and Atrovent nebulizer treatments at home, as well as Vanceril and Proventil inhalers.  The report concludes with an impression of exacerbation of chronic obstructive pulmonary disease (COPD).

A February 2000 VA treatment report notes that the Veteran was on 2 liters of O2.  An October 2000 VA treatment report notes that he was on 3 liters of O2.  

In June 2003, the Veteran began to notice black particles in his microcannulas (nasal cannulas).  The Veteran reported that the black particles looked like mold.  He changed his cannula and put the cannula with the black particles in a zip-locked bag.  In December 2003, the home health care provider initiated laboratory testing of the black particles in the nasal cannula.  The laboratory testing revealed that the black particles consisted of carbon-oxygen-silicon-zinc material not usually found in nasal discharge or exhaled air.  The source of the deposits could not be determined.  A second study, completed in October 2005, revealed that the particulate debris was most likely due to corrosion of the oxygen cannula.  

In August 2005, VA's National Center for Patient Safety (NCPS) conducted a study and tested particles from a similar compressed gas cylinder.  These tests were conducted by an independent laboratory and the results proved inconclusive.  Some of the results indicated that there were no particles detected while other results revealed the presence of zinc, aluminum, and smaller amounts of chromium, copper, iron, lead, and nickel.  The Food and Drug Administration (FDA) also conducted tests at the home health care supplier and their manufacturing plant.  The FDA tests on similar metallic oxygen tanks revealed particles with major elemental peaks for fluorine, nickel, copper, zinc, and lead.  

Based on this evidence, the Board concedes the Veteran's exposure to particles not normally found in nasal discharge or exhaled air, to include elevated levels of zinc, which the Veteran aspirated into his lungs.  

After noticing the black particles in his oxygen cannula, the Veteran underwent several different diagnostic tests.  Urinalysis testing in April 2004 and September 2004 continued to reveal elevated zinc levels in the Veteran's urine.  

In 2004, the Veteran was seen by a cardiologist for complaints of chest pain.  After diagnostic testing was conducted, the Veteran was found to have coronary artery disease (CAD) and impaired left ventricular function.  In September 2004, the Veteran underwent placement of a stent for treatment of his heart disability, during which time it was noted that the Veteran had very heavily calcified vessels.  The Veteran was noted to have a history of both hypertension and COPD.  The Veteran's cardiologist prescribed Plavix and felt that the Veteran should be maintained on such indefinitely.  A June 2007 abdominal CT scan revealed that the Veteran continued to have coronary artery calcifications.

In May 2012, independent medical opinion was obtained by the Board.  As noted in the November 2012 Joint Motion, this opinion failed to account for all the relevant evidence of record.

In October 2013, a second independent medical opinion was obtained by the Board.  After reviewing the record, the independent medical examiner opined that there was less than a 50 percent probability that the Veteran incurred additional heart disability as a result of aspirating particles from his cannula into the lungs.  The examiner further opined that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, and that the event was not reasonably foreseeable by the treating physicians.   In support of this opinion, the examiner noted that the Veteran had an antecedent history of hypertension and also atherosclerotic vascular disease, as evidenced by a history of brain aneurysm (for which he is service-connected) which was documented years before the oxygen therapy and particle exposure.  

In March 2014, a private medical opinion letter was received from A.W., M.D.  Based upon his review of the Veteran's pertinent history, Dr. W. opined that it was more likely than not that Veteran's heart disability was caused or aggravated by his exposure to particulate matter.  In support of this opinion, Dr. W. noted that the Veteran was chronically exposed to excessive zinc intake during the period he developed progressive heart failure, and that there exists a reasonable physiological link between excessive zinc intake, induced copper deficiency and congestive heart failure.  Specifically, medical literature documents that excessive zinc intake increases urinary copper excretion, and the effect of years of excessive zinc intake likely would have resulted in a clinically significant copper deficiency, which has been associated with the development of congestive heart failure.

Resolving all reasonable doubt in favor of the Veteran, entitlement to compensation under 38 U.S.C.A. § 1151 for heart disability, diagnosed as coronary artery disease, is warranted. 

Compensation for a Kidney Tumor

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant's representative submitted a March 2014 letter requesting the withdrawal of the appellant's appeal for entitlement to compensation under 38 U.S.C. § 1151 for a right kidney tumor.  Accordingly, there remains no allegation of error of fact or law for appellate consideration.  Therefore; the Board does not have jurisdiction to review this appeal and it must be dismissed.


						(CONTINUED ON NEXT PAGE)

ORDER

Compensation under 38 U.S.C. § 1151 for heart disability, diagnosed as coronary artery disease, is granted.

The appeal for entitlement to compensation under 38 U.S.C. § 1151 for a right kidney tumor is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


